Order entered January 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01538-CR
                                      No. 05-13-01539-CR

                                  JERRY WILLIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F08-59040-T, F13-70137-T

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s records in these

appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE